Citation Nr: 0422676	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-02 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and C.S.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from December 1973 to December 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO, in pertinent part, denied entitlement 
to service connection for hepatitis C.

The veteran presented testimony at a personal hearing in June 
2003 before a Decision Review Officer.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

In a statement received in August 2004, the veteran first 
requested a Travel Board hearing in Waco, then added that a 
videoconference hearing in Dallas would be better.  
Therefore, the Board finds that this matter should be 
REMANDED to schedule the veteran for a videoconference 
hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should take steps to schedule the 
appellant for a hearing at the RO, by means of 
video teleconferencing, before a Veterans Law 
Judge sitting at the Board in Washington, DC.  
Appropriate notification should be given to the 
appellant and his representative, and such 
notification should be documented and associated 
with the claims folder.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


